                         Case 3:16-cv-02954-LB Document 306 Filed 06/26/19 Page 1 of 8


                   1   LATHAM & WATKINS LLP
                         Sarah M. Ray (Bar No. 229670)
                   2      sarah.ray@lw.com
                         Alicia R. Jovais (Bar No. 296172)
                   3      alicia.jovais@lw.com
                         Diana A. Aguilar (Bar No. 304427)
                   4      diana.aguilar@lw.com
                         505 Montgomery Street, Suite 2000
                   5     San Francisco, California 94111-6538
                         Telephone: +1.415.391.0600
                   6     Facsimile: +1.415.395.8095

                   7      Elyse M. Greenwald (Bar No. 268050)
                            elyse.greenwald@lw.com
                   8      200 Clarendon Street, 27th Floor
                          Boston, MA 02116
                   9      Telephone: +1.617.948.6000
                          Facsimile: +1.617.948.6001
               10
                       GATTEY LAW OFFICE
               11        Scott D. Gattey (Bar No. 180875)
                           scott@gatteylaw.com
               12        1001 Laurel Street, Suite C
                         San Carlos, California 94070
               13        Telephone: +1.650.596.7123
                         Fax: +1.866.371.3491
               14
                       Attorneys for Defendant Oracle Corporation
               15

               16
                                                     UNITED STATES DISTRICT COURT
               17
                                                NORTHERN DISTRICT OF CALIFORNIA
               18
                                                        SAN FRANCISCO DIVISION
               19

               20
                       GROUSE RIVER OUTFITTERS LTD.,                 Case No. 3:16-cv-02954-LB
               21
                                        Plaintiff,
               22                                                    ORACLE CORPORATION’S RESPONSE
                              v.                                     TO GROUSE RIVER’S “MOTION FOR
               23                                                    CLARIFICATION” (DKT. 302)
                       ORACLE CORPORATION,
               24
                                        Defendant.
               25

               26

               27
               28

                                                                                 ORACLE’S RESPONSE TO GROUSE RIVER’S
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                 “MOTION FOR CLARIFICATION” (DKT. 302)
                                                                                              CASE NO. 3:16-CV-02954-LB
                           Case 3:16-cv-02954-LB Document 306 Filed 06/26/19 Page 2 of 8


                   1          On June 25, 2019, Grouse River filed a “Motion for Clarification” of the Court’s Further

                   2   Order and Chart Regarding Actionable Alleged Representations (Dkt. 291). Dkt. 302. Grouse

                   3   River’s motion is an obvious and improper attempt to introduce, on the eve of trial, new and

                   4   never before pled fraud allegations, and to revive allegations that this Court previously ruled are

                   5   not actionable. The Court’s Order at Dkt. 291 is clear and requires no clarification: Grouse

                   6   River may only proceed to trial on the 10 alleged representations that the Court has deemed

                   7   actionable, and “Grouse River may not base its claims on other representations found in other

                   8   documents (e.g., representations where it did not plead in its complaint that those were the

                   9   representations it relied on).”    Dkt. 291 at 2 (emphasis added).       After years of litigation

               10      regarding which specific alleged representations may be presented at trial, the Court has

               11      unambiguously determined this issue.          Grouse River cannot introduce new purported

               12      representations less than two weeks before trial.

               13                                              BACKGROUND

               14             On June 19, 2019 the Court issued an order clarifying the scope of the 16 allegations of

               15      fraud that the Court had found actionable and that Grouse River may pursue at trial. Dkt. 279.

               16      In that Order, the Court noted that the complaint alleges that some representations were made in

               17      specific documents, and asked the parties to file a joint statement identifying the trial exhibits

               18      that corresponded to those documents.       Id.     When the parties could not agree on a joint

               19      statement1, the Court issued a second order, directing the parties to file a joint statement

               20      identifying which trial exhibit (if any) reflected nine specific documents that are referenced in

               21      the Complaint and allegedly include fraudulent representations. Dkt. 282.

               22             In the joint statement, the parties agreed that three of the nine documents at issue have

               23      corresponding trial exhibits and four do not, and they disagreed about whether a 2015

               24      publication (TX 258) and a draft of the Statement of Work (TX 259) could support any

               25      actionable alleged representation. Dkt. 284. In a separate portion of the statement, Grouse River

               26
                       1
                              The parties could not agree on a joint statement because Grouse River sought to hide
               27      from the Court that no document supported many of its allegations, and because Grouse River
                       attempted to add new documents that did not contain or reflect the allegations the Court
               28      previously ruled could proceed to trial.

                                                                                          ORACLE’S RESPONSE TO GROUSE RIVER’S
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             1              “MOTION FOR CLARIFICATION” (DKT. 302)
                                                                                                       CASE NO. 3:16-CV-02954-LB
                           Case 3:16-cv-02954-LB Document 306 Filed 06/26/19 Page 3 of 8


                   1   listed eight additional exhibits that it argued contained “written actionable representations,” even

                   2   though it could not tie those exhibits to any of the nine documents cited in the Complaint, or to

                   3   any alleged representation that the Court has found actionable. Id. at 2.2 Oracle objected to the

                   4   additional exhibits because they did not support any allegation that the Court had deemed

                   5   actionable in its January 5, 2018 Order (Dkt. 88). Id.3

                   6            On June 21, 2019, the Court issued a Further Order and Chart Regarding Actionable

                   7   Alleged Representations. Dkt. 291. The Court explained that, “as [it] has discussed with the

                   8   parties many times, the 16 alleged representations listed as actionable in [the Court’s order on the

                   9   motion for judgment on the pleadings, Dkt. 88] were the only representations on which Grouse

               10      River can base its claims.” Id. at 1. The Court held that “Grouse River may not base its claims

               11      on other representations found in other documents (e.g., representations where it did not plead

               12      in its complaint that those were the representations it relied on).” Id. at 2 (emphasis added);

               13      see also June 20, 2019 Hr’g Tr., Dkt. 303 at 88:10-11 (“THE COURT: We’re limited to the

               14      chart, period, end of story.”); id. at 89:24-90:3 (“THE COURT: . . . You’re limited to the

               15      allegations that we’ve defined. That’s it.”). Because Grouse River failed to offer any evidence

               16      that NetSuite ever made six of the written alleged representations, the Court further limited the

               17      actionable representations to 10. Dkt. 291 at 2-3, 4-6.

               18               Grouse River now seeks “clarification” of this Order and asks that the Court allow it to

               19      rely on an additional five documents that contain new alleged representations not set forth in the

               20      Court’s chart, or ever pled in Grouse River’s complaint. Dkt. 302. The Court should preclude

               21      Grouse River from trying (once again) to change its fraud allegations less than two weeks before

               22      trial.

               23

               24      2
                               Grouse River claims that it “did not specifically tie each additional trial exhibit to the
                       actionable alleged representations in the Court’s proposed chart because the Court had not asked
               25      for that additional step.” Dkt. 302 at 1. In fact, as explained below, Grouse River did not do so
                       because it cannot do so.
               26
                       3
                               Grouse River’s statement that Oracle “has not objected to any of [the additional exhibits]
               27      at the Pretrial Conference” is false. Dkt. 302 at 1. Only the contracts (TX 3, TX 4, and TX 259)
                       were discussed in any detail; Oracle strenuously objected to those and the Court sustained the
               28      objection. June 19, 2019 Hr’g Tr., Dkt. 303 at 78:12-24.

                                                                                          ORACLE’S RESPONSE TO GROUSE RIVER’S
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           2                “MOTION FOR CLARIFICATION” (DKT. 302)
                                                                                                       CASE NO. 3:16-CV-02954-LB
                         Case 3:16-cv-02954-LB Document 306 Filed 06/26/19 Page 4 of 8


                   1                                             ARGUMENT

                   2           Grouse River has known since January 2018 that it was limited to (at most) the 16 alleged

                   3   representations that the Court held satisfied Rule 9(b) and were actionable. See Dkt. 88. It

                   4   cannot now, on the eve of trial, either add new fraud allegations that it never pled, or seek to

                   5   revive allegations that the Court has already held are not actionable. Yet that is exactly what

                   6   Grouse River is trying to do with its motion for “clarification.” The Court should deny Grouse

                   7   River’s motion and reiterate that Grouse River’s fraud claims may only be based on the 10

                   8   alleged representations identified in the Court’s Order (Dkt. 291).

                   9           Grouse River seeks to present evidence that NetSuite made misrepresentations to Grouse

               10      River in five additional documents (documents that are not referenced anywhere in the Court’s

               11      chart of actionable allegations): TX 168, TX 169, TX 200, TX 351, and TX 355. Grouse River

               12      asserts that “these proposed exhibits reflect the actionable statements in the Court’s chart”

               13      (Dkt. 302 at 1), but that is demonstrably false. The new documents that Grouse River seeks to

               14      rely on do not support the representations that the Court has deemed actionable—which is why

               15      Grouse River makes no effort to link these new documents to the Court’s chart of actionable

               16      allegations or any allegations in its complaint. Instead, through these documents, Grouse River

               17      is trying to introduce new allegations of fraud that it never pled, or revive allegations that the

               18      Court has already found are not actionable. The Court should shut down – once and for all –

               19      Grouse River’s impermissible efforts to change its theory of fraud on the eve of trial.

               20              Oracle specifically addresses each of Grouse River’s new documents, and the “actionable

               21      representations” they supposedly support, below:

               22
                        TX #              Description                               Oracle’s Response
               23
                        168      NetSuite SuiteCommerce            Grouse River asserts that TX 168 supports a list of
               24
                                 Advanced marketing material       supposedly actionable representations. See Dkt. 302
               25                                                  at 3.     The problem is that the “actionable
                                                                   representations” that TX 168 supposedly supports
               26                                                  are not pled in Grouse River’s complaint, and TX
                                                                   168 does not support the allegations that are
               27                                                  actually pled.
               28                                                  Grouse River is trying to use TX 168 to introduce
                                                                                             ORACLE’S RESPONSE TO GROUSE RIVER’S
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            3                  “MOTION FOR CLARIFICATION” (DKT. 302)
                                                                                                          CASE NO. 3:16-CV-02954-LB
                       Case 3:16-cv-02954-LB Document 306 Filed 06/26/19 Page 5 of 8


                   1   TX #         Description                        Oracle’s Response
                   2                                   new fraud allegations. For example, Grouse River
                                                       claims that TX 168 supports the following
                   3                                   supposedly actionable allegation:         “Customer
                   4                                   targeting.    Dynamically segment customers to
                                                       provide personalized merchandising and promotions
                   5                                   based on behavior, demographics, purchases, and
                                                       more.” Grouse River, however, does not allege
                   6                                   anything remotely similar in Paragraph 35 (the only
                                                       paragraph of the complaint that purports to describe
                   7
                                                       representations in the SuiteCommerce Advanced
                   8                                   marketing material), or anywhere else in the
                                                       complaint. There is no, and there has never been, any
                   9                                   actionable fraud allegation regarding “customer
                                                       targeting.”
               10
                                                       TX 168 does not support the allegations that are in
               11                                      the complaint. For example, Paragraph 35 of the
                                                       complaint purports to describe allegedly false
               12
                                                       statements in SuiteCommerce Advanced marketing
               13                                      material, including that the NetSuite software could
                                                       “[a]utomatically remove[] out-of-stock items from
               14                                      your site.” Dkt. 288 ¶ 35. TX 168 does not contain
                                                       that statement. See Dkt. 291 at 2. See Dkt. 291 at 2
               15                                      (“Grouse River may not base its claims on
                                                       representations where it has no evidence that the
               16
                                                       specified documents actually contain the alleged
               17                                      representations.”).

               18                                      As explained in Oracle’s Motion in Limine No. 3,
                                                       Dkt. 238, which the Court granted, Dkt. 292, Grouse
               19                                      River’s complaint quotes from a 2016 NetSuite
                                                       advertisement that Grouse River could not have
               20                                      relied on in entering into its agreements with
               21                                      NetSuite, and the 2016 advertisement is materially
                                                       different from the 2013 advertisement. It is too late
               22                                      for Grouse River to argue that it, in fact, relied on
                                                       representations included in the 2013 advertisement
               23                                      because those representations, and Grouse River’s
                                                       reliance on them, were never pled. See Dkt. 291 at 2
               24                                      (“Grouse River may not base its claims on other
               25                                      representations found in other documents (e.g.,

               26

               27
               28

                                                                             ORACLE’S RESPONSE TO GROUSE RIVER’S
ATTORNEYS AT LAW
 SAN FRANCISCO                                              4                “MOTION FOR CLARIFICATION” (DKT. 302)
                                                                                          CASE NO. 3:16-CV-02954-LB
                            Case 3:16-cv-02954-LB Document 306 Filed 06/26/19 Page 6 of 8


                   1       TX #            Description                               Oracle’s Response
                   2                                               representations where it did not plead in its complaint
                                                                   that those were the representations relied on).”).4
                   3
                           169    Dec. 4, 2013 email from Cole     Grouse River is impermissibly trying to introduce
                   4
                                  Waldron to Glenn Fallis and      new fraud allegations through TX 169.
                   5              others
                                                                   The “actionable representations” that TX 169
                   6                                               supposedly supports are not pled anywhere in the
                                                                   complaint. There is no allegation in the complaint
                   7                                               that Mr. Waldron made any allegedly false
                                                                   representation in a December 4, 2013 e-mail, nor that
                   8                                               Grouse River relied on any such representation in
                                                                   entering into the parties’ agreements. See Dkt. 291 at
                   9
                                                                   2 (“Grouse River may not base its claims on other
               10                                                  representations found in other documents (e.g.,
                                                                   representations where it did not plead in its complaint
               11                                                  that those were the representations relied on).”).

               12          200    Oct. 24, 2013 email from Cole    Grouse River is trying to make actionable
                                  Waldron to Glenn Fallis and      allegations that the Court has already held are not
               13                 others attaching spreadsheet     actionable. In paragraph 42 of the complaint, Grouse
                                                                   River alleges that in an October 24, 2013 e-mail,
               14
                                                                   Mr. Waldron wrote to Mr. Fallis, “As previously
               15                                                  discussed, I have used your requirements documents
                                                                   to call our natively delivered functionality as well as
               16                                                  customizations and partner solutions. (attached).”
                                                                   Dkt. 288 ¶ 42. The Court held that this statement is
               17                                                  not actionable because “[t]he complaint does not
               18                                                  allege that this is false. These are allegations about
                                                                   what Grouse River expressed it needed in its software
               19                                                  system.” Dkt. 88 at 11.

               20                                                  The supposed “actionable representations” that
                                                                   Grouse River now argues TX 200 supports are not
               21                                                  included anywhere in the complaint. Again, Grouse
                                                                   River is trying to introduce new fraud allegations
               22                                                  that it never pled.
               23          351    NetSuite for Retail marketing    Grouse River asserts that TX 351 supports a list of
               24                 material                         supposedly “actionable representations,” Dkt. 302 at
                                                                   5, but again, Grouse River is trying to rewrite the
               25
                       4
               26               It would not make a difference if the representations in TX 168 were in fact similar to the
                       allegations in Paragraph 35 (or any other paragraph of the complaint). Grouse River has alleged
               27      in its complaint that Mr. Fallis reviewed certain specific marketing materials and relied on those
                       marketing materials. Rule 9(b) does not allow Grouse River to prove fraud with “similar”
               28      statements from other documents.

                                                                                          ORACLE’S RESPONSE TO GROUSE RIVER’S
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           5                “MOTION FOR CLARIFICATION” (DKT. 302)
                                                                                                       CASE NO. 3:16-CV-02954-LB
                         Case 3:16-cv-02954-LB Document 306 Filed 06/26/19 Page 7 of 8


                   1    TX #              Description                                Oracle’s Response
                   2                                               allegations in its complaint.
                   3                                               For example, Grouse River asserts that TX 351
                                                                   supports the “actionable representation” that NetSuite
                   4                                               for Retail provides a “full featured and easy-to-use
                   5                                               POS.” Dkt. 302 at 5. While that representation is
                                                                   included in TX 351, there is no such allegation in the
                   6                                               complaint. The complaint instead alleges that Grouse
                                                                   River relied on an advertisement that represented that
                   7                                               NetSuite for Retail could provide a “mobile ready
                                                                   POS.” Dkt. 288 (¶ 23) at 5-6.
                   8
                                                                   As explained in Oracle’s Motion in Limine No. 3,
                   9
                                                                   Dkt. 238, which the Court granted, Dkt. 292, Grouse
               10                                                  River’s complaint quotes from a 2015 NetSuite
                                                                   advertisement that Grouse River could not have
               11                                                  relied on in entering into its agreements with
                                                                   NetSuite, and the 2015 advertisement is materially
               12                                                  different from the 2013 advertisement. It is too late
                                                                   for Grouse River to argue that it, in fact, relied on
               13
                                                                   representations included in the 2013 advertisement
               14                                                  because those representations, and Grouse River’s
                                                                   reliance on them, were never pled. See Dkt. 291 at 2
               15                                                  (“Grouse River may not base its claims on other
                                                                   representations found in other documents (e.g.,
               16                                                  representations where it did not plead in its complaint
                                                                   that those were the representations relied on).”)
               17
                                                                   Grouse River also misrepresents that Oracle put this
               18
                                                                   document on the final exhibit list. It did not.
               19
                        355     Oct. 9, 2013 email from Cole       Grouse River is trying to make actionable
               20               Waldron to Glenn Fallis and        allegations that the Court has already held are not
                                others stating, “Your              actionable. The Court ruled that the statement in the
               21               ecommerce requirements are a       October 9, 2013 e-mail is not actionable. See Dkt. 88
                                very strong fit got NetSuite       at 12 (statement alleged in ¶ 64 that “your
               22               ecommerce.”                        ecommerce requirements are a very strong fit for
               23                                                  NetSuite ecommerce” is “too general to be actionable
                                                                   fraud”).
               24

               25              Grouse River apparently never intended to try to prove that the alleged representations
               26      included in its complaint, and that the Court identified as actionable in Dkt. 88, are false or
               27      fraudulent. As a result, and on the eve of trial, Grouse River realizes it needs to change its fraud
               28      allegations, because it has no evidence to prove the allegations that it actually pled. That is not
                                                                                          ORACLE’S RESPONSE TO GROUSE RIVER’S
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           6                “MOTION FOR CLARIFICATION” (DKT. 302)
                                                                                                       CASE NO. 3:16-CV-02954-LB
                         Case 3:16-cv-02954-LB Document 306 Filed 06/26/19 Page 8 of 8


                   1   how trials work, and Grouse River does not get to identify new fraud allegations at this late

                   2   stage.   A year and a half ago, the Court limited the scope of this case to 16 alleged

                   3   representations that it deemed actionable. Dkt. 88. When it became clear that Grouse River

                   4   lacked any evidence to support six of those representations, the Court further limited the case to

                   5   10 representations. Dkt. 291. Those are the representations Oracle has prepared to defend

                   6   against and the only representations that Grouse River may argue constitute fraud at trial.

                   7

                   8   Dated: June 26, 2019                                  Respectfully submitted,

                   9                                                         /s/ Sarah M. Ray
               10                                                            Sarah M. Ray (Bar No. 229670)
                                                                             LATHAM & WATKINS LLP
               11                                                            505 Montgomery Street, Suite 2000
                                                                             San Francisco, CA 94111-6538
               12                                                            Telephone: +1.415.391.0600
                                                                             Fax: +1.415.395.8095
               13                                                            Email: sarah.ray@lw.com

               14                                                            Attorney for Defendant Oracle Corporation

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28

                                                                                          ORACLE’S RESPONSE TO GROUSE RIVER’S
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           7                “MOTION FOR CLARIFICATION” (DKT. 302)
                                                                                                       CASE NO. 3:16-CV-02954-LB
